 

 

Exhibit 10.3

 

 

 

 

 

 

 

 

 

 

 

Administrative Rules

of the

Compensation Committee

of the

Board of Directors

of

National Fuel Gas Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

As amended and restated

effective December 5,  2012

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.

Meetings

 

 

 

 

1

 

 

 

II.

Quorum and Voting; Delegation

2

 

 

 

III.

Grants and Awards Under the Plans

2

 

 

 

 

 

A.

General Rules Regarding Awards Under the 1997 and 2010 Plans 

3

 

 

 

 

 

 

 

1.

Making of An Award

3

 

 

2.

Contemporaneous Awards

3

 

 

3.

Stock-Based Awards

3

 

 

 

a.

Source

3

 

 

 

b.

Cash Dividends and Cash Dividend Equivalents

4

 

 

 

 

i.

Stock Based Awards Other Than Restricted Stock

4

 

 

 

 

ii.

Restricted Stock Awards

4

 

 

 

c.

Payment

4

 

 

4.

Withholding Taxes

4

 

 

5.

Deferral of Payment

5

 

 

 

 

 

B.

Stock Options Under the 1997 and 2010 Plans

6

 

 

1.

Designation

6

 

 

2.

Price

6

 

 

3.

Exercise Period/Duration

6

 

 

 

a.

Non-Qualified Stock Options Under the 1997 and 2010 Plans

6

 

 

 

b.

Incentive Stock Options Under the 1997 Plan

7

 

 

4.

Death or Other Termination of Employment

7

 

 

 

a.

Definitions

7

 

 

 

b.

Non-Qualified Stock Options Under the 1997 and 2010 Plans

7

 

 

 

c.

Extension of Incentive Stock Options Under the 1997 and 2010 Plans

9

 

 

5.

Mechanics of Exercise

10

 

 

6.

Reload Options

10

 

 

 

 

 

C.

SARs Under the 1997 or 2010 Plan

10

 

 

 

 

 

D.

Restricted Stock and Restricted Stock Units Under the 1997 and 2010 Plans

11

 

ii

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

1.

Restrictions on Transferability; Vesting

11

 

 

2.

Mechanics of Grant

11

 

 

 

 

 

E.

Suspension of Exercisability or Payment of Awards

12

 

 

 

 

 

 

 

1.

Authority to Suspend

12

 

 

2.

Delegation of Authority

12

 

 

 

IV.

Procedures For Exercising Stock Options and SARs

13

 

 

 

 

 

A.

Authority and Scope 

13

 

 

 

 

 

B.

Notice of Exercise

13

 

 

 

 

 

 

 

1.

Form and Delivery

13

 

 

2.

Exercise Date

13

 

 

 

 

 

C.

Payment of Exercise Price

14

 

 

 

 

 

 

 

1.

Cash Payment

14

 

 

2.

Payment with Existing Company Stock

14

 

 

3.

Additional Time to Pay Exercise Price

15

 

 

4.

Cashless Exercise

16

 

 

 

 

 

D.

Restrictions Relating to Possession of Material Nonpublic Information

17

 

 

iii

 

--------------------------------------------------------------------------------

 

 

 

 

ADMINISTRATIVE

RULES OF THE

COMPENSATION COMMITTEE

OF THE

BOARD OF DIRECTORS

OF

NATIONAL FUEL GAS COMPANY

 

As amended and restated

effective December 5,  2012

 

 

I.            MEETINGS

            Each meeting ("Meeting") of the Compensation Committee ("Committee")
of the Board of Directors of National Fuel Gas Company ("Company") shall be held
as indicated in a notice made in accordance with these rules.  Notice of each
Meeting, stating the place, date and hour thereof, shall be given to each member
of the Committee ("Member") by e-mailing, faxing, telephoning or personally
delivering the same to him at least one day before the meeting, if there is no
reason to believe it was not received, or by mailing the same to him at least
five days before the Meeting, in all cases to the Member’s last known address or
addresses as the same appears upon the records of the Company.  All such notices
shall be effective when sent, including the leaving of a message recorded at, or
spoken to any individual answering, the Member’s designated telephone
number(s).  The attendance of any Member at a Meeting without protesting prior
to the end of the Meeting the lack of notice of such meeting shall constitute a
waiver of notice by that Member.

            Any one or more Members of the Committee may participate in a
Meeting by means of a conference telephone or similar equipment.  Participation
by such means shall constitute presence in person at a Meeting.

            The Committee may also take action by unanimous written consent.

 

 

 

--------------------------------------------------------------------------------

 



II.            QUORUM AND VOTING; DELEGATION

            At all Meetings, a quorum shall be required for the transaction of
business and shall consist of a majority of the entire Committee.  The majority
vote of the Members at a Meeting at which a quorum is present shall decide any
question that may come before the meeting.

            Consistently with limitations imposed by the Plans (as defined
below), the Committee may delegate in these rules or by resolution any or all of
its authority to the Chief Executive Officer, to the Secretary and to any other
officer of the Company (individually, "Delegate"), so long as the Delegate has
no potential conflict of interest which would cause him or her not to exercise
his or her good faith independent business judgment in respect of a delegated
matter.  Subject to such limitations, the Committee hereby delegates the power
to implement its decisions to appropriate officers of the Company.

III.            GRANTS AND AWARDS UNDER THE PLANS 

            The following rules and regulations shall apply with respect to
grants and awards made under the Company's 1997 Award and Option Plan ("1997
Plan") or the Company's 2010 Equity Compensation Plan ("2010 Plan") (as amended,
each individually a "Plan;" together the "Plans"), including without limitation
grants and awards of stock options, stock appreciation rights ("SARs"), shares
of restricted stock ("Restricted Stock") and restricted stock units ("Restricted
Stock Units"). 

            Any capitalized term not defined in these rules shall have the same
meaning as in the applicable Plan.  The following rules are intended to
supplement the Plans and, to the extent that any rule is determined to be
inconsistent with any Plan, the Plan shall control.

            These rules may be amended by the Committee at any time and from
time to time.  Except to the extent otherwise specified in the particular Award
Notice or at the time these rules



2

 

--------------------------------------------------------------------------------

 



are amended, any grant or award under the Plans shall be subject to these rules
as in effect on the date of the grant or award.

                        A.                    GENERAL RULES REGARDING AWARDS
UNDER THE 1997 AND 2010 PLANS

                        1.            Making of An Award

                                    An Award within the meaning of these rules
occurs upon the grant by the Committee of any stock option, SAR, Restricted
Stock, Restricted Stock Unit or other Award under a Plan.  An Award Notice
within the meaning of these rules means a written notice from the Company to a
Participant (including a notice provided to the recipient in an electronic form
or by a link to cite of the notice) that sets forth the terms and conditions of
an Award in addition to those conditions established in the applicable Plan and
by the Committee's exercise of its administrative powers.

                        2.            Contemporaneous Awards 

                                    Unless the Committee shall otherwise
expressly provide at the time of grant, an Award of one type granted
contemporaneously with an Award of any other type shall be treated as having
been granted in combination, and not in the alternative, with the Award of the
other type.

                        3.            Stock-based Awards

                                    a.            Source.  Stock-based Awards,
to the extent actually paid in Common Stock, shall reduce treasury shares (if
any) first and thereafter authorized but unissued shares. 

 





3

 

--------------------------------------------------------------------------------

 



b.            Cash Dividends and Cash Dividend Equivalents.

                                                (i)  Stock-Based Awards Other
Than Restricted Stock.  No stock-based Award other than Restricted Stock carries
with it the entitlement to receive cash dividends or cash dividend equivalents
until such stock-based Award is exercised (in the case of a stock option or
stock-settled SAR) or earned.  If a stock-based Award is exercised or earned
prior to or on the record date for determination of stockholders entitled to
receive a cash dividend, then such stock-based Award or the securities resulting
from the exercise thereof, as the case may be, shall be entitled to receive such
cash dividend (or, if the shares related thereto have not been issued as of the
record date, to receive a dividend equivalent in respect thereof).

                                                (ii)  Restricted Stock Awards.
 Notwithstanding clause (i) of this paragraph (b) or Section 24 of the 1997 Plan
or Section 14(e) of the 2010 Plan, dividends shall be payable with respect to
each outstanding Award of Restricted Stock whether or not the restrictions in
such Award have been satisfied or have lapsed.

                                    c.            Payment.  Payment of
stock-based Awards shall be made with Common Stock. 

                        4.            Withholding Taxes

                                    At the time a Participant is taxable with
respect to stock options, SARs, Restricted Stock, Restricted Stock Units or
other Awards granted under the Plans, or the exercise or surrender of the same,
the Company (or, if applicable, an employer other than the Company) shall have
the right to withhold from amounts payable to the Participant under the Plan or
from other compensation payable to the Participant in its sole discretion, or
require the Participant to pay to it, an amount sufficient to satisfy all
federal, state and/or local (including foreign) withholding tax requirements.  A
Participant may, subject to Section IV(D) below, pay such tax





4

 

--------------------------------------------------------------------------------

 



withholding amounts in whole or in part by requesting that the Company withhold
such amounts of taxes from the amounts owed to the Participant, or by delivering
as payment to the Company shares of Common Stock to be canceled having a Fair
Market Value less than or equal to the amount of such required withholding taxes
(with the remainder payable in cash); provided, however, that to the extent that
such withholding is satisfied by the Company’s withholding and/or canceling any
shares of Common Stock, in no event may the Fair Market Value of the Common
Stock withheld and/or canceled exceed the amount required to be withheld at law.

                        5.            Deferral of Payment

                                    The Committee intends to permit Participants
to elect, at such time or times as the Committee shall permit, to defer the
receipt of payment of Awards that are payable in cash; provided, however, that
(1) under the then applicable income tax rules the Participant is not in
constructive receipt of, and subject to income tax on, the payment prior to its
actual receipt, (2) such deferral does not result in any of the Plans being
subject to the Employee Retirement Income Security Act of 1974, as amended, (3)
if the Participant is an Executive Officer (i.e., is subject to Section 16 of
the Securities Exchange Act of 1934, including a retired officer who is, at the
relevant time, a director), such election shall comply with Rule 16b-3
promulgated pursuant to the Securities Exchange Act of 1934, as then in effect,
and (4) such election would  not result in the imposition of an additional tax
under Section 409A of the Code on the Participant.  The Committee hereby
delegates to the Chief Executive Officer, President, Treasurer, Secretary and
General Counsel of the Company, and each of them, the Committee’s authority to
establish the time or times at which deferral elections may be permitted in
respect of any Award. 





5

 

--------------------------------------------------------------------------------

 



            B.            STOCK OPTIONS UNDER THE 1997 AND 2010 PLANS

                        1.            Designation

                                    The Award Notice setting forth the terms and
conditions of a grant of a stock option shall indicate the applicable Plan under
which the stock option is granted and whether the stock option is an incentive
stock option (within the meaning of Section 422 of the Code, an “ISO”) or a
non-qualified stock option (“NSO”).  The Committee hereby delegates to the Chief
Executive Officer, President, Treasurer, Secretary and General Counsel of the
Company, and each of them,  the authority to prepare, execute and deliver Award
Notices consistent with actions taken by the Committee.  The Committee hereby
directs that any action taken by the Committee granting stock options without
specifying whether the stock options are ISOs be interpreted as follows:

                                    a.            an award of stock options
under the 1997 Plan or the 2010 Plan shall be deemed to be awards of NSOs only;
and

b.            an award of stock options after December 12, 2006 under the 1997
Plan shall be deemed to be NSOs regardless of the language of the award.

                        2.            Price 

                                    The price at which Common Stock may be
purchased upon exercise of a stock option (the “exercise price”) shall be the
Fair Market Value of the Common Stock on the date of the Award.

                        3.            Exercise Period/Duration 

                                    a.            Non-Qualified Stock Options
Under the 1997 and 2010 Plans.  Except as may otherwise be expressly provided in
the Plan or in Section III(B)(4) of these rules, 



6

 

--------------------------------------------------------------------------------

 



a non-qualified stock option granted under the 1997 Plan or the 2010 Plan first
may be exercised twelve months after the date of grant.

                                    b.            Incentive Stock Options Under
the 1997 and 2010 Plans.  Except as may otherwise be expressly provided in the
Plan, an ISO granted under the 1997 Plan or the 2010 Plan first may be exercised
twelve months after the date of grant, or, if earlier, on the date of the
optionee's death.

                        4.            Death or Other Termination of Employment

                                    a.            Definitions.  For purposes of
these rules, the following terms shall have the following meanings:

                                                (i)            For purposes of
the 1997 Plan, "Disability" shall mean that the Participant is eligible to
receive disability benefits under Article 3 of The National Fuel Gas Company
Retirement Plan ("Retirement Plan"), as from time to time amended, or that the
Participant would be eligible to receive such benefits if he or she were a
participant in the Retirement Plan.

                                                (ii)            "Subsidiary"
shall mean a corporation or other business entity in which the Company directly
or indirectly has an ownership interest of fifty percent (50%) or more.

                                    b.            Non-Qualified Stock Options
Under the 1997 Plan.    If termination of employment occurs by reason of death,
each NSO awarded under the 1997 Plan shall, to the extent not then exercisable,
become immediately and fully exercisable, and shall remain exercisable for five
years from such termination or the balance of its unexpired term, whichever is
less.  If termination of employment occurs by reason of voluntary resignation
(including retirement) at or after age 60,  each NSO awarded under the 1997 Plan
shall, to the





7

 

--------------------------------------------------------------------------------

 



extent not then exercisable, become exercisable in accordance with the terms of
the 1997 Plan,  and shall remain exercisable until the earlier of the fifth
anniversary of such termination or the expiration of the balance of its term. 
If termination of employment occurs by reason of Disability, (i) each NSO
awarded under the 1997 Plan that is then exercisable shall remain exercisable
for five years from such termination or the balance of its unexpired term,
whichever is less, (ii) each NSO awarded under the 1997 Plan on or after
December 7, 2011 that is not then exercisable shall become immediately and fully
exercisable, and shall remain exercisable for five years from such termination
or the balance of its unexpired term, whichever is less, and (iii) each NSO
awarded under the 1997 Plan prior to December 7, 2011 that is not then
exercisable shall terminate in accordance with the terms of the 1997 Plan.  If
termination of employment occurs by reason of divestiture by the Company of one
or more Subsidiaries or other business segments, divisions or operations in a
transaction that does not otherwise qualify as a Change in Control or Change in
Ownership as those terms are defined in the 1997 Plan,  (i) each NSO awarded
under the 1997 Plan that is then exercisable shall remain exercisable for five
years from such termination or the balance of its unexpired term, whichever is
less, (ii) each NSO awarded under the 1997 Plan on or after December 7, 2011
that is not then exercisable shall become immediately and fully exercisable, and
shall remain exercisable for three years from such termination or the balance of
its unexpired term, whichever is less,  and (iii) each NSO awarded under the
1997 Plan prior to December 7, 2011 that is not then exercisable shall terminate
in accordance with the terms of the 1997 Plan.  If termination of employment
occurs by reason of discharge by the Company for cause, or voluntary resignation
of the Participant prior to age 60, each NSO awarded under the 1997 Plan shall
lapse unless extended by the Committee in its discretion.  If termination of
employment occurs for any other reason, each NSO awarded under





8

 

--------------------------------------------------------------------------------

 



the 1997 Plan that is exercisable at the time of termination of employment or
becomes exercisable pursuant to the terms of the 1997 Plan shall remain
exercisable for five years from such termination (or such greater period as the
Committee deems appropriate) or the balance of its unexpired term, whichever is
less.

                                    c.            Extension of Incentive Stock
Options Under the 1997 Plan.    The Committee hereby determines that:

                                                (i)            With respect to
any Participant, if termination of employment occurs by reason of death,
Disability or voluntary resignation (including retirement) at or after age 60,
an officer of the Company other than such Participant shall, within thirty days
of such termination, offer in writing to extend the period during which any ISO
granted to such optionee under the 1997 Plan may be exercised, to the date which
is the earlier of five years from such termination of employment or the date on
which the ISO would have otherwise expired absent such termination of
employment.

                                                (ii)            If termination
of such Participant's employment occurs for any other reason, an officer of the
Company other than such Participant, if the Committee so authorizes, shall,
within thirty days of such termination, offer to extend the period during which
any ISO granted to such optionee under the 1997 Plan may be exercised to the
date specified in the offer, which shall not be later than the earlier of five
years from such termination of employment or the date on which the ISO would
have otherwise expired absent such termination of employment.

                                                (iii)            The written
offer shall notify the optionee, or the optionee's estate or the person to whom
the optionee's rights under the ISO are transferred by will or the laws of
descent and distribution, of the right to accept the offer by consenting to the
extension, in





9

 

--------------------------------------------------------------------------------

 



writing, within thirty days of the offer.  If such consent is timely received
the ISO may be exercised during the period specified in the offer, but not later
than the expiration of the exercise period specified in the Award Notice. 

                        5.            Mechanics of Exercise

                                    To exercise a stock option, the Participant
shall provide a signed exercise notice to an appropriate officer or other
designee of the Company, which notice shall indicate which stock options are
being exercised, how the exercise price is to be paid and any other appropriate
information. Appropriate delivery of a signed notice of exercise binds the
Participant to pay the exercise price.  Part IV of these rules contains
procedures for exercising stock options.

                        6.            Reload Options

                                    No optionee shall be issued a new stock
option automatically upon exercise of a stock option.  However, if the Award
Notice provides for the issuance of such new stock option, the new stock option
shall have an exercise price equal to the Fair Market Value of the Common Stock
on the date the new stock option is issued and shall otherwise be subject, as
nearly as possible, to the same terms and conditions as the exercised stock
option.

            C.             SARs UNDER THE 1997 OR 2010 PLAN

                        The base price or grant price of a SAR shall be the Fair
Market Value of the Common Stock on the date of the grant of the SAR.  Each SAR
shall otherwise be subject to the terms and conditions imposed (i) by the Award
Notice upon the SAR, (ii) by the applicable Plan, and (iii) by these rules upon
SARs and NSOs, as applicable .  A SAR shall be outstanding and exercisable
during the entire exercise period otherwise applicable to an NSO if the NSO had
been granted on the same day as the SAR (as adjusted in accordance with Section
III(B)(4) above in the event of death or other termination of employment).





10

 

--------------------------------------------------------------------------------

 



                        To exercise a SAR, the Participant shall deliver a
signed exercise notice to an appropriate officer or other designee of the
Company, which notice shall indicate which SARs are being exercised, and any
other appropriate information.  Part IV of these rules contains procedures for
exercising SARs.    Any SAR not already exercised shall be deemed to be
exercised at the close of business on the scheduled expiration date of such SAR,
if at such time the SAR by its terms remains exercisable and, if so exercised,
would result in a payment to the holder of such SAR.  If upon any such deemed
exercise the payment to the holder of such SAR is to be made in shares of Common
Stock, the holder of such SAR shall be deemed to have elected to pay the minimum
required tax withholding in shares of Common Stock.

                        D.                     RESTRICTED STOCK AND RESTRICTED
STOCK UNITS UNDER THE 1997 AND 2010 PLANS

                        1.            Restrictions on Transferability; Vesting

                                    The restrictions on transferability and
vesting and all other terms and conditions of Restricted Stock and Restricted
Stock Units granted under either the 1997 Plan or the 2010 Plan shall be
specified in the Award Notice.  Except as otherwise provided in the applicable
Plan, all shares of Restricted Stock and all Restricted Stock Units shall be
subject to the Participant's continued employment with the Company or a
Subsidiary until vesting.  The Committee may accelerate the vesting of
Restricted Stock or Restricted Stock Units on its own motion as it deems
appropriate and in the best interests of the Company.

                        2.            Mechanics of Grant

                                    The Committee hereby delegates to
appropriate officers of the Company the authority to establish and revise
appropriate procedures with respect to the issuance of certificates representing
Restricted Stock and the payment of dividends thereon.





11

 

--------------------------------------------------------------------------------

 



 

                        E.                     SUSPENSION OF EXERCISABILITY OR
PAYMENT OF AWARDS

                        1.            Authority to Suspend

                                    The Committee may, among other things,
suspend or limit the exercisability or the payment of any Award under either
Plan during any period:

                                    (a)            for which counsel for the
Company advises in writing that exercise or payment of such Award would violate
federal or state securities laws or other applicable laws, rules, regulations,
judgments, or orders; or

                                    (b)            during which management is
investigating an allegation that the Participant has engaged in any act which
would permit the Committee to forfeit the Participant’s Award pursuant to
Section 18 of the 1997 Plan or Section 14(c) of the 2010 Plan.

                                    Suspension of the payment of any Award may
include, without limitation, suspension of the lapse of any restrictions on
Restricted Stock and suspension of the expiration of any Restricted Period.

                        2.            Delegation of Authority

                                    The Committee hereby delegates to the Chief
Executive Officer, President, Treasurer, Secretary and General Counsel of the
Company, and each of them, the Committee’s authority to suspend or limit the
exercisability or the payment of any Award under either Plan during the periods
described in Section III(E)(1) above.  Management shall report to the Committee
at each Committee meeting any suspension actions taken or ongoing since the
previous meeting, and the Committee shall adopt a resolution ratifying,
continuing and/or discontinuing each such suspension.

 





12

 

--------------------------------------------------------------------------------

 



IV.            PROCEDURES FOR EXERCISING STOCK OPTIONS AND SARS

            A.            AUTHORITY AND SCOPE

                        Notwithstanding any provision of any award letter issued
before 1998, these are the exercise procedures for ISOs, NSOs and SARs issued
under the 1997 Plan, the 2010 Plan, and (unless the Compensation Committee
specifically orders otherwise) any other compensation plan which in the future
is adopted by the Company.

            B.            NOTICE OF EXERCISE

                        1.            Form and Delivery

                                    A Participant holding stock options or SARs
granted under any of the Plans elects to exercise stock options or SARs by
delivering (by personal delivery, fax or e-mail) to the office of the Company’s
Secretary or Assistant Secretary a Notice of Exercise.  A Notice of Exercise is
a writing signed by the Participant indicating that the Participant thereby
elects to exercise the stock options or SARs identified in the Notice (including
the quantity and either the stock option exercise price or the SAR base price),
and describing the method by which the Participant will pay the exercise price
of the stock options (since there is no exercise price payment due in connection
with the exercise of a SAR).  Appropriate delivery of a Notice of Exercise binds
the Participant to pay the exercise price.  Optional forms of Notice of Exercise
are attached to these rules (see Exhibit A).

                        2.            Exercise Date

                                    The effective date of a Notice of Exercise
is the “Exercise Date”.  An exercise will be effective as of the date the Notice
of Exercise is received by the office of the Secretary or Assistant Secretary;
provided, however, that:





13

 

--------------------------------------------------------------------------------

 



                                    (i)            a Notice of Exercise received
on a trading day before trading opens that day on the New York Stock Exchange
may validly designate the Exercise Date to be the preceding trading day;

                                    (ii)            a Notice of Exercise may
validly designate the Exercise Date to be any date later than the date the
Notice of Exercise is received; and

                                    (iii)            if the exercise of a stock
option is accomplished through a “cashless exercise” as described in Section
IV(C)(4) below, the Exercise Date shall be the date the broker sells Company
stock into the market regarding that exercise.

            C.            PAYMENT OF EXERCISE PRICE

                        1.            Cash Payment

                                    To pay the exercise price of a stock option
in cash, a Participant must deliver to the Secretary or Assistant Secretary
payment in full, in cash or by check payable in immediately available U.S. funds
to the Company, within three business days after the Exercise Date (except as
additional time may be allowed under Section IV(C)(3) below).  For purposes of
these rules, the term “business day” shall mean any day other than a  Saturday,
Sunday, federal holiday or day on which the Company’s principal office is closed
for business.  Subject to Section IV(D) below, payment of the exercise price may
be partly in cash and partly in Company stock as described in Section IV(C)(2)
below, or may be accomplished through a “cashless exercise” as described in
Section IV(C)(4) below.

                        2.            Payment with Existing Company Stock

                                    To pay the exercise price in shares of
Company stock already owned by a Participant, the Participant must surrender to
the Company shares having a total Fair Market Value (as of the Exercise Date) of
at least the total exercise price, or pay any shortfall in cash. 



14

 

--------------------------------------------------------------------------------

 



The Participant must, within three business days after the Exercise Date (except
as additional time may be allowed under Section IV(C)(3) below) do one or both
of the following:

a.        regarding shares in the Company’s Direct Registration System, comply
with the Company’s procedures (including signature guarantee requirements) for
transferring book-entry shares to the Company; or

b.        regarding shares that are evidenced by a paper stock certificate,
deliver the certificate to the Secretary or Assistant Secretary.  Each
certificate delivered must have a guaranteed signature either on the back or on
a stock power to be attached.  The recommended procedure for mailing
certificates is to mail the certificate and signed stock power separately.

                        3.            Additional Time to Pay Exercise Price

                                    If, at any time the Participant’s payment of
the exercise price would otherwise be required pursuant to Section IV(C)(1) or
(2) above, a Participant is either

a.        traveling away from his or her usual place of Company employment, or

b.        “disabled”, as defined in the applicable Plan or these rules,

then, to the extent permitted by applicable law, the Participant may pay the
exercise price on or before the first business day after the Participant’s
return to his or her usual place of NFG employment, but no later than the tenth
business day after the Exercise Date.  However, the President, Chief Executive
Officer, Treasurer or General Counsel of the Company shall have the

 





15

 

--------------------------------------------------------------------------------

 



authority to grant such additional time to pay the exercise price as is
reasonably necessary to accommodate the travel or disability of the Participant.

                        4.            Cashless Exercise

                                    The broker-assisted method of exercising
stock options described in this Section IV(C)(4) (“cashless exercise”) requires
no cash outlay by the Participant.  A Participant wishing to do a cashless
exercise must first establish a trading account with a registered securities
broker-dealer.  Establishing that trading account will likely include the
Participant’s commitment to pay the broker as described in their
agreement.  Upon request by a Participant, the Secretary or Assistant Secretary
will provide information that may help the Participant find a broker who has
previously done cashless exercises with the Company and/or may be willing to do
so at a discounted commission rate.  The Participant must provide the Secretary
or Assistant Secretary with the Participant’s broker’s name, firm, address,
telephone and fax numbers.

                                    To do a cashless exercise, the Participant
must deliver a Notice of Exercise as described in Section IV(B)(1), and notify
the Participant’s broker to proceed with the exercise and to notify the Company
of the date the stock is sold.  The Participant’s broker will sell Company stock
for the Participant’s account and pay to the Company the exercise price, plus
any necessary tax withholding.  The Company will have share certificates
delivered to the Participant’s broker within three business days after the
Exercise Date, unless the Company elects to retain the certificates pending
receipt of the exercise price.  The Participant will be required to pay the
Participant’s broker according to the agreement between them, typically a few
days’ interest on the exercise price plus a commission on the shares sold.





16

 

--------------------------------------------------------------------------------

 



                        D.                    RESTRICTIONS RELATING TO
POSSESSION OF MATERIAL NON-PUBLIC INFORMATION

                        Notwithstanding anything to the contrary provided above
in these rules,  a  Participant may not, while in possession of material
nonpublic information relating to the Company, or while subject to any quarterly
or other “blackout period” imposed under the Company’s Policy on Insider Trading
in National Fuel Gas Company Securities, (i) pay the exercise price of a stock
option with Company stock, (ii) pay tax withholding in connection with the
exercise or vesting of any Award by having Company stock withheld and/or
canceled, (iii) exercise SARs, or (iv) effect a cashless exercise of stock
options.  For a Participant subject to a quarterly or other blackout period,
these prohibited transactions include any transaction the effective date of
which occurs within the blackout period. 

                        The restrictions set forth in this Section IV(D) shall
not apply to any deemed exercise of SARs or deemed payment of tax withholding in
connection therewith pursuant to a Plan or these rules, or to any transaction
effected pursuant to an instruction, contract or written plan that meets the
requirements of Rule 10b5-1(c) under the Securities Exchange Act of 1934, which
provides a defense against insider trading liability.  An instruction, contract
or written plan relating to any transactions set forth in this Section IV(D) and
intended by a Participant to comply with Rule 10b5‑1 (such as a written 10b5-1
plan on a form provided by a stockbroker) must meet the requirements of
Rule 10b5-1(c) and should be pre-approved by the NFG Legal Department before the
Participant enters into any transactions under that instruction, contract or
written plan.



17

 

--------------------------------------------------------------------------------